Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 1, 4-13, 23-27, 37 and 41-45 are currently pending and stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9, 37 and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO et al. (US 2020/0212689 A1, hereinafter YAMAMOTO) in view of BDEIR (US 2019/0289716 A1, hereinafter BDEIR).
                   
    PNG
    media_image1.png
    529
    653
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    440
    694
    media_image2.png
    Greyscale

As per claims 1 and 41, YAMAMOTO discloses a device for charging electronic devices, comprising: 
a housing including an upper surface upon which an electronic device may be placed (See Fig.2, and Par.30, disclose a charging station [10] on which a plurality of electronic device [12 and 36]), and a plurality of side surfaces (See Figs.2 and 4, Items#20, 20’ and Par.33, disclose a cradle body comprising a top, bottom, 4 sides of a housing); 
an inductive charging circuit within the housing adjacent the upper surface for inductively charging an electronic device placed on the upper surface (See Fig.3, discloses an inductive charging coil [44] placed adjacent the top surface 46); 
a power connector on the housing for connecting to a power cable to connect the power connector to a power source (See Fig.1 and Par.32, disclose a power connector for connecting the charger to the outlet via a power cable [14] and a plug [16]); 
a first and only electrical connector 
a power distribution circuit within the housing coupling the power connector to the inductive charging circuit and the first connector to simultaneously provide electrical energy to the inductive charging circuit and the first connector when a power cable is connected to the power connector and the power source (See Fig.5, discloses a charging circuit comprising a tap [98] which allows the power source to provide input power to both the output connector 76 connecting the cradle charging station to the next charging station and providing power to QI charging circuit 103).  However YAMAMOTO does not disclose a first magnet array comprising magnets mounted on either side of the first connector, wherein the first magnet array is configured to attract a magnet array from a second charging device having a compatible connector such that the compatible connector is automatically coupled to the first connector when the second charging device is positioned adjacent the first side surface, and wherein the first magnet array is configured to repel a magnet array from a second charging device having an incompatible connector such that the incompatible connector cannot2GTTC-0201 PATENTbe coupled to the first connector when the second charging device is positioned adjacent the first side surface.
BDEIR discloses a modular electronic system comprising a first magnet array comprising magnets mounted on either side of the first connector (See Fig.1, and Par.67, disclose 2 magnets [62] positioned around the connector protrusion [71] and indentation [72]), wherein the first magnet array is configured to attract a magnet array from a second charging device having a compatible connector such that the compatible connector is automatically coupled to the first connector when the second charging device is positioned adjacent the first side surface, also see Par.67 and Figs.3-4, disclose the magnets on each electronic module act as polarizing and locking between different modules 34), and wherein the first magnet array is configured to repel a magnet array from a second charging device having an incompatible connector such that the incompatible connector cannot be coupled to the first connector when the second charging device is positioned adjacent the first side surface (See Par.13, discloses “each block may have two magnetic connectors mounted on it, one with the north face of the magnet(s) facing out and the other with the south face of the magnet(s) facing out. The south facing side of the magnetic connector of one module connects to the north facing side of the magnetic connector on the next module. This ensures proper connection and appropriate polarity. The repelling polarities inhibit the magnets from connecting in an inappropriate manner to facilitate connecting of the modules in the correct manner.” This means that if someone tries to connect a module having an incorrect polarity, the magnets will repel the module instead of attract to lock the connectors together).
YAMAMOTO and BDEIR are analogous art since they both deal with modular electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YAMAMOTO with that of BDEIR by adding the magnetic array disclosed by BDEIR for the benefit of ensuring proper connection and appropriate polarity and inhibiting the connection of incompatible modules or other modules in an inappropriate manner (See BDEIR, Par.13).

As per claim 4, YAMAMOTO and BDEIR disclose the device of claim 1 as discussed above [[3]], wherein the magnets comprise a magnetic element on either side of 

As per claim 5, YAMAMOTO and BDEIR disclose the device of claim 1 [[3]], wherein the first side surface extends between first and second corners of the housing, the first connector is mounted to the first side surface between the first and second corners (See YAMAMOTO, Figs.1 and 4, Item#76 disclose a power connector plug connected between the top [72] and bottom sides [74] of the housing), and the plurality of magnetic elements comprise a first magnetic element mounted to the first side surface between the first connector and the first corner and a second magnetic element mounted to the first side surface between the first connector and the second corner (See BDEIR, Fig.1, Items#62, discloses 2 magnets around the connector [71,72], the first magnet is placed between the power first connector and the top corner and the second magnet is between the first connector and the bottom corner).
As per claim 6, YAMAMOTO and BDEIR disclose the device of claim 5 as discussed above, wherein the first and second magnetic elements have opposite polarities (See BDEIR, Par.13, discloses the magnets 62 “…each block may have two magnetic connectors mounted on it, one with the north face of the magnet(s) facing out and the other with the south face of the magnet(s) facing out.”).

As per claim 7, YAMAMOTO and BDEIR disclose the device of claim 5 as discussed above, but YAMAMOTO and BDEIR wherein the first and second magnetic elements have the same polarity. However, YAMAMOTO and BDIER disclose wherein the first and second magnetic elements have the opposite polarity (See BDEIR, Par.13) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention by using same pole magnets (N,N or S,S to connect charging stations for the benefit of ensuring the correct connection since only once side comprising the opposite polarity magnets will be able to connect to the neighboring charging station.

As per claim 8, YAMAMOTO and BDEIR disclose the device of claim 1 as discussed above, wherein the first connector is a male connector (See YAMAMOTO, Fig.4, Item#76, discloses a male connector) and wherein the compatible connector is a female connector (See YAMAMOTO, Fig.4, Item#56’ disclose a female connector).

As per claim 9, YAMAMOTO and BDEIR disclose the device of claim 1, wherein the first connector is a female connector and wherein the compatible connector is a male connector (See BDIER, Fig.3-4, disclose a female connector 38B that matches with male connector 38A).
As per claim 37, YAMAMOTO discloses a system including a plurality of modular charging devices for simultaneously charging multiple electronic devices, each charging device comprising: 
a housing including an upper surface upon which an electronic device may be placed (See Fig.2, and Par.30, disclose a charging station [10] on which a plurality of electronic device [12 and 36]), and a plurality of side surfaces (See Figs.2 and 4, Items#20, 20’ and Par.33, disclose a cradle body comprising a top, bottom, 4 sides of a housing); 
an inductive charging circuit for inductively charging an electronic device placed on the upper surface (See Fig.3, discloses an inductive charging coil [44] placed adjacent the top surface 46); 
a first male connector on a first side surface of the plurality of side surfaces (See Figs.3A and 4, disclose an electrical connector [76]); and 
a second female connector on a second side surface of the plurality of side surfaces (See Fig.4, discloses a charger 20 comprising a female connector 56); and
a power distribution circuit within the housing to distribute electrical energy in parallel to the inductive charging circuit, the first male connector, and the second female connector, wherein at least one of the charging devices comprises a power connector or power cable for connecting to a power source, and wherein the first and second magnetic arrays are configured to attract male and female connectors of adjacent charging devices to automatically connect adjacent male and female connectors such that the power distribution circuits simultaneously deliver electrical energy from the power source to each inductive charging circuit to simultaneously charge electronic devices placed on each charging device (See Fig.5, discloses a charging circuit comprising a tap [98] which allows the power source to provide input power to both the input connector 56, output connector 76 connecting the cradle charging station to the next charging station and providing power to QI charging circuit 103). However, YAMAMOTO does not disclose a first magnet array, a second magnet array on a second side surface of the plurality of side surfaces, wherein the first and second magnetic arrays have complementary polarity arrangements to attract male and female connectors together, repel adjacent male connectors, and repel adjacent female connectors.
		BDEIR discloses a modular electronic system comprising a first magnet array comprising magnets mounted on either side of the first connector (See Fig.1, and Par.67, disclose 2 magnets [62] positioned around the connector protrusion [71] and indentation [72]), wherein the first magnet array is configured to attract a magnet array from a second charging device having a compatible connector such that the compatible connector is automatically coupled to the first connector when the second charging device is positioned adjacent the first side surface, also see Par.67 and Figs.3-4, disclose the magnets on each electronic module act as polarizing and locking between different modules 34), and wherein the first magnet array is configured to repel a magnet array from a second charging device having an incompatible connector such that the incompatible connector cannot be coupled to the first connector when the second charging device is positioned adjacent the first side surface (See Par.13, discloses “each block may have two magnetic connectors mounted on it, one with the north face of the magnet(s) facing out and the other with the south face of the magnet(s) facing out. The south facing side of the magnetic connector of one module connects to the north facing side of the magnetic connector on the next module. This ensures proper connection and appropriate polarity. The repelling polarities inhibit the magnets from connecting in an inappropriate manner to facilitate connecting of the modules in the correct manner.” This means that if someone tries to connect a module having an incorrect polarity, the magnets will repel the module instead of attract to lock the connectors together).
YAMAMOTO and BDEIR are analogous art since they both deal with modular electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YAMAMOTO with that of BDEIR by adding the magnetic array disclosed by BDEIR for the benefit of ensuring proper connection and appropriate polarity and inhibiting the connection of incompatible modules or other modules in an inappropriate manner (See BDEIR, Par.13). 

As per claim 42, YAMAMOTO and BDEIR disclose the system of claim 37 as discussed above, wherein the plurality of charging devices comprises at least three charging devices (See YAMAMOTO, Fig.2, discloses a charger comprising three charging devices 10-1 to 10-3), and wherein the male and female connectors are located on opposite side surfaces of each charging device such that the charging devices may be arranged in a row with adjacent male and female connectors coupled together to distribute electrical energy from the power source simultaneously to each inductive charging circuit (See YAMAMAMOTO, Fig/4, Item#20’, discloses a charger comprising a female connector 56’ and a male connector 76’ and arranged in a row with complementary connectors 76 to connect the modular charger to one another, also see HO).
		
As per claim 43, YAMAMOTO and BDEIR disclose the system of claim 37 as discussed above, wherein the first male connector is the only connector on the first side and the second female connector is the only connector on the second side (See YAMAMOTO, Fig.4, disclose a female connector [56’] and a male connector [76] on opposite sides of the charger 20’).

As per claim 44, YAMAMOTO and BDEIR disclose the system of claim 37, wherein each magnetic array includes magnets mounted on either side of the respective connector to provide the respective polarity arrangements (See BDEIR, Fig.1, Items#62, disclose a plurality of magnets on each side around each connector [71,72], the magnets [62] on each side of each module allow it to connect to a neighboring module which has complementary magnetic structure [See Par.13, discloses “each block may have two magnetic connectors mounted on it, one with the north face of the magnet(s) facing out and the other with the south face of the magnet(s) facing out. The south facing side of the magnetic connector of one module connects to the north facing side of the magnetic connector on the next module. This ensures proper connection and appropriate polarity. The repelling polarities inhibit the magnets from connecting in an inappropriate manner to facilitate connecting of the modules in the correct manner.”, Par.67 and Figs.3-4, also disclose the magnets on each electronic module act as polarizing and locking between different modules 34).

As per claim 45, YAMAMOTO and BDEIR disclose  the method of claim 41 as discussed above, wherein each of the first connector and the second connector comprises one of a male connector and a female connector (See YAMAMOTO, Fig.45, Items#56 and 76), and wherein the first and second magnetic arrays have polarity arrangements to attract male and female connectors together, repel adjacent male connectors, and repel adjacent female connectors (See BDEIR, Par.13, discloses “each block may have two magnetic connectors mounted on it, one with the north face of the magnet(s) facing out and the other with the south face of the magnet(s) facing out. The south facing side of the magnetic connector of one module connects to the north facing side of the magnetic connector on the next module. This ensures proper connection and appropriate polarity. The repelling polarities inhibit the magnets from connecting in an inappropriate manner to facilitate connecting of the modules in the correct manner.”).
7.	Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of BDEIR and in further view of HO et al. (US 2014/0368163 A1, hereinafter HO).
		             
    PNG
    media_image3.png
    453
    375
    media_image3.png
    Greyscale

As per claim 10, YAMAMOTO and 	BDEIR disclose the device of claim 1, however YAMAMOTO and BDEIR do not disclose further comprising a second connector and a second magnet array on a second side surface of the plurality of side surfaces, the power distribution circuit coupled to the second connector to simultaneously provide electrical energy to the second connector as well as the inductive charging circuit and the first connector.
		HO discloses a modular wireless power transmission system comprising a second connector (See Fig.3, Item#30 and Par.30, disclose an attachment assembly, as shown in Fig.3, the first charging pad 20 connected to power input 28, comprises connector assembly on more than one side) and a second magnet array on a second side surface of the plurality of side surfaces (See Par.30 that the connector assembly can comprise magnets, BDEIR as discloses above shows the use of magnets placed around the power connector), the power distribution circuit coupled to the second connector to simultaneously provide electrical energy to the second connector as well as the inductive charging circuit and the first connector (See Par.34, discloses the attachment assembly can be used to communicate power between adjacent charging pads, such that as shown in Fig.4 a plurality of pads can be used to charge a plurality of devices).
		YAMAMOTO, BDEIR and HO are analogous art since they all deal with modular electronic devices.
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YAMAMOTO and BDEIR with that of HO by placing the attachment assembly on a plurality of sides for the benefit of increasing the charging surface by allowing each charging pad to connect to more than one adjacent charging pad.
		
		As per claim 11, YAMAMOTO, BDEIR and HO disclose the device of claim 10 as discussed above, wherein the second side surface is on an opposite side of the housing from the first side surface (See HO, Fig.3, discloses attachment assembly including the connectors are placed on opposite sides of each pad 20, also see Fig.4, Pad 20” at the center includes connector on all 4 sides to allow the center pad to connect to adjacent pads on all sides).

		As per claim 12, YAMAMOTO, BDEIR and HO, disclose the device of claim 10 as discussed above, wherein one of the first and second connectors is a male connector and the other of the first and second connectors is a corresponding female connector (See YAMAMOTO, Fig.4, disclose charging stations 20 and 20’ each comprising a female connector 56 on one side and a male connector 76 on the opposite side).
		
		As per claim 13, YAMAMOTO, BDEIR and HO  disclose the device of claim 12 as discussed above, wherein the first magnet array and the second magnet array have complementary polarity arrangements to attract a corresponding connector from another charging device (See BDEIR, Fig.1, and Par.67, disclose 2 magnets [62] positioned around the connector protrusion [71] and indentation [72]), wherein the first magnet array is configured to attract a magnet array from a second charging device having a compatible connector such that the compatible connector is automatically coupled to the first connector when the second charging device is positioned adjacent the first side surface, also see Par.67 and Figs.3-4, disclose the magnets on each electronic module act as polarizing and locking between different modules 34).

Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of BDEIR and in further view of ZHENG (CN109510280, hereinafter ZHENG).
                 
    PNG
    media_image4.png
    637
    551
    media_image4.png
    Greyscale

As per claim 23, YAMAMOTO and BDEIR disclose the device of claim 1 as discussed above, however YAMAMOTO and BDEIR do not disclose wherein the inductive charging circuit is carried on a mount received in a recess in the housing, and wherein the mount is movable out of the recess to a raised position to position the inductive charging circuit laterally relative to the upper surface of the housing.
ZHENG discloses an inductive charging device comprising an inductive charging circuit carried on a mount received in a recess in the housing (See Figs.1 and 3, Item#51 and Page 4, last paragraph to Page 5, 1st paragraph, disclose a wireless charging emitting end 51), wherein the mount is movable out of the recess to a raised position to position the inductive charging circuit laterally relative to the upper surface of the housing (See Fig.3, Item#51 discloses charging surface movable to the vertical position).
YAMAMOTO, BDEIR and ZHENG are analogous art since they all deal with electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YAMAMOTO and BDIER with that of ZHENG by using the disclosed movable mount for charging a smart watch for the benefit of changing the viewing angle of the smart watch while being charged to allow for the user to easily see notifications.

As per claim 24, YAMAMOTO, BDEIR and ZHENG disclose the device of claim 23 as discussed above, wherein the mount is pivotally coupled to the housing by one or more hinge elements (See ZHENG, Fig.4, Item#51, discloses a first rotating shaft 52 adjacent a second rotating shaft 53 and gears 521 and 531 to allow the charging surface to be pivotally movable between a horizontal (flat) and vertical position).

As per claim 25, the device of claim 23 as discussed above, further comprising a knob which when rotated by the user, the gears [531 and 521] are rotated and shaft holding charging surface [51] is moved to the vertical position combine to however YAMAMOTO, BDEIR and ZHENG do not disclose wherein the recess extends from the upper surface to the lower surface such that the mount may be moved towards the raised position by pushing on the mount from the lower surface. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YAMAMOTO, BDEIR and ZHENG by placing the charging base in a groove opened to both sides such that the user can easily push the base into the vertical position through access to the groove via the charger back for the benefit of simplifying the charger base adjustment mechanism.

As per claim 26, YAMAMOTO, BDEIR and ZHENG disclose the device of claim 23 as discussed above, wherein the inductive charging circuit comprises a receiver removably coupled to the mount, the receiver including an inductive charging coil (See YAMAMOTO, Fig.7, discloses the charging base 122 is connected to the charging station body 124, the charging base 120 is connected to the charger body 124 via a USB port 130 and is therefore is removably coupled to the base, the combination will yield a removable charging receiver which is pivotally connected via a hinge to the charging base).

As per claim 27, YAMAMOTO, BDEIR and ZHENG disclose the device of claim 26, further comprising a cable extending from the receiver to a receiver connector, the receiver connector connected to a corresponding connector on the housing adjacent the recess to connect the receiver to the power distribution circuit (See YAMAMOTO, Fig.7, disclose a cable [120] extending from the receiver [122] to the receiver connector [132], the receiver connector corresponds to connector 130 on the housing such that it receives power from the power distribution circuitry shown in Fig.5).

Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 37 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argued that HO does not disclose “ a first and only electrical connector on a first side surface of a housing” or a “a first magnet array configured to attract a magnet array from a second charging device having a compatible connector such that the compatible connector is automatically coupled to the first connector when the second charging device is positioned adjacent the first side surface, and repel a magnet array from a second charging device having an incompatible connector such that the incompatible connector cannot be coupled to the first connector when the second charging device is positioned adjacent the first side surface”. The examiner respectfully refers the applicant to the above grounds of rejection of YAMAMOTO in view of BDEIR as applied to claims 1, 37 and 41, the rejection addresses all the newly added limitations and provide a proper motivation to modify the teachings of YAMAMOTO with those of BDEIR.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300




/AHMED H OMAR/            Examiner, Art Unit 2859  

/EDWARD TSO/            Primary Examiner, Art Unit 2859